Citation Nr: 1008998	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-30 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for jaundice/residuals of 
hepatitis C, status post liver transplant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to 
December 12, 1976.  The discharge for a period of active 
service from December 13, 1976 to June 21, 1979 was 
considered to have been issued under dishonorable conditions. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

After issuance of the April 2006 rating decision, the case 
was transferred to the RO in New Orleans, Louisiana.  The 
Veteran testified before the undersigned Veterans Law Judge 
at a video-conference hearing in November 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand to the RO in this case is necessary for the 
following reasons.  The Veteran claims entitlement to service 
connection for jaundice/residuals of hepatitis C, status post 
liver transplant, which he asserts began in service.  

Review of the service treatment records on file associated 
with the Veteran's period of service from November 1971 to 
December 12, 1976 shows that the Veteran was treated in May 
1973 for complaints of onset of diarrhea and abdominal pain.  
The impression at that time was (1) gastroenteritis, and (2) 
possible hepatitis.   

In July 1974, the Veteran was seen for complaints of rectal 
bleeding for the previous six weeks.  At the time the 
assessment was gastroenteritis.  In February 1976 the Veteran 
was seen for complaints of congestion with flu symptoms, 
fever and diarrhea.  The impression at that time was that he 
had the flu.  

For the period of service from December 13, 1976 to June 
1979, the Veteran's  discharge in June 1979 was considered 
under dishonorable conditions, and therefore a bar to VA 
benefits arising from that period.  Service treatment records 
during that period are, nevertheless, relevant in 
adjudicating this claim as they may provide evidence as to 
continuity of relevant symptoms following the period of 
service  ending December 12, 1976.  

In that regard, in February 1978, the Veteran was seen for 
complaints including diarrhea, which at that time was 
assessed as gastroenteritis.  At a January 1977 annual 
examination, the report of medical history shows that the 
Veteran reported that he had been hospitalized in February 
1974 in Hawaii for possible hepatitis.  The report of a May 
1979 examination shows that the Veteran had a tattoo at the 
base of his left shoulder.

Thereafter, the first indication of hepatitis C was not shown 
until 1995, when private treatment providers diagnosed 
cirrhosis secondary to hepatitis C, with other residuals.  In 
November 1995 there is an impression of splenomegaly; and 
that splenomegaly and abnormalities of liver function tests 
suggested the possibility of portal hypertension secondary to 
chronic liver disease.  The Veteran underwent a liver 
transplant in 1997.

Hepatitis generally is an inflammation of the liver, which 
may cause a number of symptoms, jaundice being one well known 
symptom.  Jaundice may also have causes other than a liver 
disease.  The condition of jaundice is characterized by 
hyperbilirubinemia and deposition of bile pigments in the 
skin, mucous membranes, and sclera, with resulting yellow 
appearance of a patient with hepatitis.  See Dorland's 
Illustrated Medical Dictionary 856, 984 (31st ed. 2007).  

Hepatitis may result in cirrhosis of the liver, which has a 
long latent period, usually followed by sudden abdominal 
swelling and pain, hematemesis, dependent edema, or jaundice.  
In advanced stages, prominent symptoms include ascites, 
jaundice, portal hypertension, and central nervous system 
disorders that may end in hepatic coma.  Id. at 371, 856.

Hepatitis C is a viral disease caused by the hepatitis C 
virus.  Hepatitis C is the most common form of post-
transfusion hepatitis; it can also follow parenteral drug 
abuse or other intimate personal contact with an infected 
person.  This is a common acute sporadic form of hepatitis, 
and approximately 50 per cent of acutely infected persons 
develop chronic hepatitis.  Although the chronic infection is 
usually mild and asymptomatic, it may later become 
symptomatic, and can result in cirrhosis.  See Id. at  856.     

There is medical evidence in service indicating possible 
hepatitis C, and also of symptoms which may be consistent 
with hepatitis C.  Therefore, an examination and opinion on 
the matter of nexus would be beneficial in adjudicating this 
claim.  The AMC/RO should afford the Veteran an examination 
to obtain an opinion on whether any present 
jaundice/residuals of hepatitis C, status post liver 
transplant, are likely to be related to any injury or disease 
in service.

Fulfillment of VA's statutory duty to assist the appellant 
includes providing an additional VA examination by a 
specialist when indicated, conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Such examination and opinion would be instructive with regard 
to the appropriate disposition of the claim under appellate 
review.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).     

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he provide information as to the dates of 
any treatment received for any jaundice or 
any residuals of hepatitis C. 
 
Request the Veteran to furnish signed 
authorizations for the release to the VA 
of private medical records in connection 
with each non-VA source he identifies.  
All records obtained should be added to 
the claims folder.  In part, specifically 
request all medical records of treatment 
since the last records on file, dated in 
June 2005.

If requests for any private treatment 
records are not successful, inform the 
Veteran of the nonresponse so that he will 
have an opportunity to obtain and submit 
the records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R § 3.159 
(2009).

2.  After the above development has been 
completed, then schedule the Veteran for a 
VA examination by an appropriate 
specialist, to determine the nature and 
etiology of any jaundice and/or residuals 
of hepatitis C, status post liver 
transplant.  

All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed, and all findings should be set 
forth in detail.  The claims file should 
be made available to the examiner, who 
should review the entire claims folder in 
conjunction with this examination.  This 
fact should be so indicated in the 
examination report.  The rationale for any 
opinion expressed should be included in 
the examination report.  If the examiner 
determines that it is not feasible to 
respond to any of the inquiries below, the 
examiner should explain why it is not 
feasible to respond.

The examiner should review the evidence 
and examine the Veteran performing all 
necessary studies.  The examiner should 
elicit from the Veteran a narrative of his 
history of related symptoms during and 
since service.

The examiner should identify any residuals 
of hepatitis C and/or jaundice; and 
provide a medical opinion as to whether 
there is a probability of 50 percent or 
greater (is at least as likely as not) 
that: 
(1) any residuals of hepatitis C 
and/or jaundice were the result of an 
inservice injury or disease, or 
(2) in the case of any cirrhosis of 
the liver or any portal hypertension 
cardiovascular-renal disease, whether 
this manifested to a compensable 
degree within one year of separation 
from active duty so as to warrant 
service connection on the basis of 
the relevant regulatory presumption.  
See 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

The examiner should comment on the 
evidentiary basis for any etiological 
opinion relating to service any residuals 
of hepatitis C, status post liver 
transplant.    
 
3.  Conduct any additional development 
deemed appropriate by the AOJ.

4.  Thereafter, readjudicate the claim on 
appeal.  If the benefit sought is not 
granted, issue the Veteran and his 
representative a supplemental statement of 
the case on that claim.  Allow an 
appropriate period of time for the Veteran 
and his representative to respond.  
Thereafter, return the case to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


